
	

114 HR 503 IH: Expatriate Terrorist Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 503
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend section 349 of the Immigration and Nationality Act to deem specified activities in support
			 of terrorism as renunciation of United States nationality, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Expatriate Terrorist Act. 2.Loss of nationality due to support of terrorismSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended to read as follows:
			
 (a)In generalA person who is a national of the United States whether by birth or naturalization, shall lose his or her nationality by voluntarily performing any of the following acts with the intention of relinquishing United States nationality:
 (1)Obtaining naturalization in a foreign state upon his or her own application or upon an application filed by a duly authorized agent, after having attained 18 years of age.
 (2)Taking an oath or making an affirmation or other formal declaration of allegiance to a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219, after having attained 18 years of age.
 (3)Entering, or serving in, the armed forces of a foreign state or a foreign terrorist organization designated under section 219 if—
 (A)such armed forces are engaged in hostilities against the United States; or (B)such persons serve as a commissioned or noncommissioned officer.
 (4)Becoming a member of, or providing training or material assistance to, any foreign terrorist organization designated under section 219.
 (5)Accepting, serving in, or performing the duties of any office, post, or employment under the government of a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219 if—
 (A)the person knowingly has or acquires the nationality of such foreign state; or (B)an oath, affirmation, or declaration of allegiance to the foreign state, political subdivision, or designated foreign terrorist organization is required for such office, post, or employment.
 (6)Making a formal renunciation of United States nationality before a diplomatic or consular officer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State.
 (7)Making in the United States a formal written renunciation of nationality in such form as may be prescribed by, and before such officer as may be designated by, the Attorney General, whenever the United States shall be in a state of war and the Attorney General shall approve such renunciation as not contrary to the interests of national defense.
					(8)
 (A)Committing any act of treason against, or attempting by force to overthrow, or bearing arms against, the United States;
 (B)violating or conspiring to violate any of the provisions of section 2383 of title 18, United States Code;
 (C)willfully performing any act in violation of section 2385 of title 18, United States Code; or (D)violating section 2384 of such title by engaging in a conspiracy to overthrow, put down, or to destroy by force the Government of the United States, or to levy war against them,if and when such person is convicted thereof by a court martial or by a court of competent
			 jurisdiction..
		3.Revocation or denial of passports and passport cards to individuals who are members of foreign
 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), which is commonly known as the Passport Act of 1926, is amended by adding at the end the following:  4.Authority to deny or revoke passport and passport card (a)Ineligibility (1)IssuanceThe Secretary of State shall not issue a passport or passport card to any individual whom the Secretary has determined is a member, or is attempting to become a member, of an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).
 (b)Right of reviewAny person who, in accordance with this section, is denied issuance of a passport or passport card by the Secretary of State, or whose passport or passport card is revoked or otherwise restricted by the Secretary of State, may request a due process hearing not later than 60 days after receiving such notice of the nonissuance, revocation, or restriction..
		
